Citation Nr: 0840569	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-24 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to herbicides.

3. Entitlement to a total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in December 
2004 and June 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The veteran testified at a personal hearing before the 
undersigned, sitting at the RO in September 2008.  A 
transcript of the hearing is associated with the claims file.

The Board notes that the issue with regard to a skin disorder 
was certified as a claim for service connection for chloracne 
only.  However, as the veteran has a currently diagnosed skin 
disorder, other than chloracne, and the RO adjudicated the 
claim on both a direct and presumptive basis, due to 
herbicide exposure, the Board determines that to 
recharacterize the issue as a claim for service connection 
for a skin disorder is appropriate.

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A back disorder was not present in service, manifested 
within one year of the veteran's discharge from service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.

2.  A skin disorder was not present in service, or shown to 
be causally or etiologically related to any disease, injury, 
or incident in service.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by the 
veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, (2008).

2.  A skin disorder was not incurred in or aggravated by the 
veteran's active duty military service, nor may such be 
presumed to have been incurred in or aggravated by his 
military service.  §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in August 2004, prior to the initial 
unfavorable AOJ decision issued in December 2004.  

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in August 2004 informed 
the veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such 
evidence for consideration.  With regard to notice as to the 
evidence needed to support a disability rating and effective 
date, a March 2006 letter provided this information to the 
veteran.  The Board is aware of the inadequate timing of this 
notice, but finds no prejudice to the veteran as a result.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board herein decides against the veteran's service connection 
claims, any questions as to the appropriate disability 
ratings and effective dates to be assigned are rendered moot.  
Therefore, the Board finds that the veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, and the reports of November 2004 
and January 2008 VA examinations were reviewed by both the 
AOJ and the Board in connection with adjudication of his 
claims. 

The Board acknowledges that additional VA treatment records 
are identified in the REMAND portion of the decision below.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).   Thus, generally, these records should be 
obtained prior to a decision being rendered on these claims.  
As discussed below, the veteran's service connection claim 
for a back disorder is lacking a competent opinion relating 
his back disorder to his military service, and his service 
connection claim for a skin disorder is lacking evidence of 
both a current diagnosis of chloracne and a nexus opinion 
relating such disorder to service.  However, at his September 
2008 hearing, the veteran testified that no physician had 
provided him with an opinion linking his back disorder to 
service and that he would submit one if he could obtain one.  
Further, he testified that he had not sought treatment for 
his claimed skin disorder.  Therefore, the Board determines 
that any additional VA treatment records obtained would 
provide no further support for the veteran's claims decided 
herein and that to delay a decision on these two issues in 
order to allow for review of these records would be of no 
benefit to the veteran.  See Bernard; see also Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided). 

With regard to the November 2004 VA examination, the Board 
observes that the examiner was not requested to provide an 
opinion as to the etiology of the veteran's skin disorder.  
However, the Board determines that obtaining a medical 
opinion is not necessary.  Any current medical opinion 
linking such disability to the veteran's military service 
would necessarily be based upon the unsubstantiated history 
provided by the veteran decades following his discharge from 
service.  In the absence of any evidence of complaints, 
treatment, or diagnoses referable to a skin disorder in 
service, there is no competent basis upon which to conclude 
that the veteran's current disability is related to service.  
Thus, the Board concludes that an opinion is not necessary as 
there is sufficient medical evidence upon which the Board may 
base its decision.

Nevertheless, the Board notes that, once VA undertakes the 
effort to provide an examination when developing a service 
connection claim, even if not statutorily obligated to do so, 
VA must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the 
Board observes that the August 2004 VCAA letter advised the 
veteran that VA would assist him by providing a medical 
examination or getting a medical opinion if VA decides it is 
necessary to make a decision on his claim.  The Board finds, 
therefore, that the veteran was aware that an opinion would 
be obtained only if it was necessary, which, as discussed 
above, it was not.  Hence, the Board determines VA has also 
met its duty to assist obligations in terms of providing the 
veteran with a VA examination.   

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.
    
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Back disorder

The veteran contends that he began suffering from back pain 
while in the service and that his current back disorder is 
related to his in-service back pain.  Thus, he argues that 
service connection is warranted for a back disorder. 

The Board observes that the veteran has a current diagnosis 
of a back disorder, as demonstrated by VA treatment records 
and a January 2008 VA examination report.  The VA examination 
report reveals a diagnosis of degenerative disc disease of 
the lumbar spine with back pain and bilateral leg radiation.  
Thus, the veteran has met the requirement of a current 
diagnosis of a back disorder.    

However, service treatment records only reveal one instance, 
in July 1970, in which the veteran complained of back pain, 
documented as low back pain over the right T11 vertebrae with 
cough.  No diagnosis was assigned with regard to the back 
complaints, and no treatment was prescribed.  

Additionally, there is no competent evidence demonstrating a 
relationship between the veteran's current back disorder and 
his military service.  Initially, the Board notes that the 
veteran did not develop arthritis of his lumbar spine within 
one year of service discharge.  Thus, presumptive service 
connection is not warranted for a back disorder.  

With regard to direct service connection, the Board first 
observes that the veteran did not seek treatment for any back 
complaints post-service until January 1994, approximately 24 
years after discharge from active duty.  Moreover, a back 
disorder was not diagnosed at that time.  The lapse in time 
between service and the first complaints and diagnoses weighs 
against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Moreover, there is no competent medical opinion that relates 
the veteran's current back disorder to his military service.  
The January 2008 VA examiner noted that there was no in-
service diagnosis of a back disorder and that the veteran had 
been quite active in the years since service with his back 
disorder growing significantly worse over only the prior ten 
months.  Therefore, he concluded that that the veteran's 
current disorder of the lumbar spine is less likely than not 
related to his time in the service.  

The Board has considered the veteran's own statements 
regarding the etiology of his back disorder.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   Absent competent 
evidence of a causal nexus between the veteran's current low 
back disorder and service, he is not entitled to service 
connection on a direct basis.  

 Skin disorder

The veteran contends that he began suffering from a skin 
disorder while in service and that the disorder has been 
present since that time.  Additionally, he contends that the 
skin disorder was due to herbicide exposure.  Thus, he argues 
that service connection is warranted for a skin disorder.

In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, namely from February 28, 1961, to May 7, 1975, 
VA regulations provide that he shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 
 38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the 
veteran's service personnel records reflect that he served in 
the Republic of Vietnam from June 1968 to June 1969.  As 
such, the Board finds that the veteran is presumed to have 
been exposed to herbicides coincident with his service in the 
Republic of Vietnam.  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e).  VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

In the present case, the veteran has no current diagnosis of 
a disease for which a presumption of service connection is 
provided under the law based on exposure to herbicides in 
service.  Specifically, the post-service treatment records do 
not show that the veteran has a current diagnosis of 
chloracne or that he has had chloracne at any time since 
service.  At a November 2004 VA examination, the veteran 
indicated that he noted blackheads developing on his face, 
neck, and inside of his legs after returning from Vietnam, 
but that he was not taking medications for a skin disorder 
and had not consulted a physician about the problem.  The 
examiner diagnosed comedones with intermittent pustular 
formation.  Thus, the veteran has a current diagnosis of a 
skin disorder, but such diagnosis is not presumptively 
related to herbicide exposure in service.   
Additionally, service treatment records show only that the 
veteran was seen for a heat rash and a chancre on the penis.  
They are otherwise negative for any other complaint, 
treatment, or diagnosis of a skin disorder, to include 
chloracne or comedones.  

Additionally, the Board observes that the first post-service 
complaint of record of any skin disorder is dated in December 
1993, and the next complaint is the veteran's July 2004 
application for benefits.  As indicated above, the absence of 
evidence for almost 24 years after service constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms post-service.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd Forshey, 1335, 
1358 (Fed. Cir. 2002) (en banc).

Moreover, there is no competent medical evidence 
demonstrating a relationship between the veteran's current 
skin disorder and his military service.  The veteran is 
competent to speak to his symptoms, but he is not competent 
to provide a diagnosis or opinion as to causation with regard 
to his skin disorder.  See Layno; Espiritu; Jones.   Absent 
competent evidence that the veteran currently suffers from 
chloracne or any skin disorder that is causally or 
etiologically related to his military service, his claim must 
be denied.

III. Other considerations

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims for service connection for a 
back disorder and a skin disorder.  Therefore, his claims 
must be denied.




ORDER

Service connection for a back disorder is denied.

Service connection for a skin disorder, to include as 
secondary to exposure to herbicides, is denied.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
REMAND

A total disability evaluation may be assigned where the 
schedular evaluation is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).  For 
purposes of calculating the percentage requirements of one 60 
percent disability, or one 40 percent disability, the 
following disabilities will be considered one disability:  
(1) disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.

In the present case, service connection is in effect for 
multiple disabilities, to include PTSD, currently evaluated 
at 50 percent.  The additional service-connected disabilities 
include coronary artery disease, evaluated at 30 percent; 
diabetes mellitus, evaluated at 20 percent, peripheral 
neuropathy of both upper and both lower extremities, each 
evaluated at 10 percent, and erectile dysfunction, for which 
a noncompensable evaluation is currently assigned.  The 
combined rating assigned is 80 percent.  Thus, the veteran 
meets the threshold criteria for consideration for a TDIU 
rating, and the question is whether his service-connected 
disabilities prevent him from engaging in substantially 
gainful employment. 

The Board observes that the veteran was afforded a VA 
examination in April 2007 with regard to this claim.  
However, the examiner reported that the veteran was still 
regularly employed and that he noted no functional limitation 
at the examination.  However, the record reflects that the 
veteran has not been employed since August 2007.  The Board 
observes that the veteran suffers non-service connected 
disorders, to include disabilities of the lumbar and cervical 
spine, as well as from his several service-connected 
disabilities.  Based on the evidence of record, the Board is 
unable to determine whether the veteran is now unemployable 
as defined in VA regulations, and if so, whether his 
unemployability is due to his service-connected disabilities, 
non-service connected disorders, or a combination thereof.  
Thus, the Board determines that another VA examination should 
be scheduled to ascertain whether the veteran is incapable of 
obtaining and maintaining substantially gainful employment 
due solely to service-connected disabilities.  

Additionally, the Board notes that there appears to be a gap 
in the VA treatment records in the claims folder.  
Specifically, with the exception of records from the first 
two weeks of September 2007, there are no VA treatment 
records dated from March 2007 onward associated with the 
claims file.  Thus, all VA treatment records from the Dallas 
VA Medical Center (VAMC) dated from March 2007 to the present 
must be obtained.  See Dunn; Bell.  
  
Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA treatment records dated 
from March 2007 onward from the Dallas 
VAMC.

2.	Schedule the veteran for a VA 
examination to ascertain whether he is 
unable to obtain or maintain 
substantially gainful employment due to 
his service-connected disabilities.  
The claims file should be made 
available for review, and the 
examination report should reflect that 
such review occurred.  Additionally, 
the examiner is requested to identify 
all factors that affect the veteran's 
employability, the impact of his 
service-connected disabilities on his 
employability, and what type of 
employment, if any, in which the 
veteran is capable of engaging in spite 
of his service-connected disabilities. 

3.	Once the above has been accomplished, 
as well as any other development 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
TDIU claim should be readjudicated, to 
include all evidence received since the 
April 2008 statement of the case.  The 
veteran and his representative should 
then be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


